DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4, 11, and 18 recites a step of detecting a coupling of a multimode AC adapter to a power port of an IHS via a barrel connector.  It is noted that this step is recited after having already established in the independent claims that the IHS detects a coupling of the multimode AC adapter to a USB-C port of the IHS.  The specification fails to provide adequate written description of the steps as claimed.  The specification teaches that the IHS detects a coupling of either a USB-C port or a power port via a barrel plug connector, and performs subsequent negotiating, configuring, and converting steps after a connection type has been determined [Fig. 3].  The specification does not teach a detection of a USB-C coupling followed by negotiating, configuring, and converting steps, and then detection of a power port coupling followed by the same negotiating, configuring, and converting steps, as suggested by claim 1 followed by claim 4.  
Claims 11 and 18 are rejected on the same basis.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system for powering an information handling system (IHS) comprising a multimode AC adapter.  It is noted that the claim does not explicitly recite the IHS as part of the claimed system, merely indicating that the system is used for powering the IHS.  The claim subsequently recites that the IHS is configured to execute a series of steps.  It is therefore unclear whether these steps are directly attributable to the system itself.  The steps are not attributed to the multimode adapter, which is the only component that has been explicitly recited as part of the claimed system.  The claim has only established an intended use of the system with the IHS, and has not specifically established that the IHS is part of the system itself.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-3, 5-10, 11-17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-5, 10-13, 17, and 18 of copending Application No. 16/516,684 (reference application A)
claims 1-20 of copending Application No. 16,751,819 (reference application B).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by, or obvious in view of the reference application claims.  Although the reference application claims are not identical to the claims of the current application,  the current application claims are broader in scope, and consequently are anticipated by the reference application claims even while using different language.  The current application claims recite the following features:
detect a coupling of the multimode AC adapter to a USB-C port of the IHS; 
determine when the multimode AC adapter supports transmission of the high-power output to the USB-C port; 
negotiate aspects of the high-power output by the multimode AC adapter via the USB-C port; 
configure a power circuit of the IHS for converting the negotiated high-power output; and 
convert
high-power output comprising a nominal voltage of approximately 54 volts and not exceeding 60 volts;
selecting a portion of a plurality of digital voltage dividers for converting high-power output;
input generated by the power circuit greater than 200 watts of power.
The reference application claims also recite these features.  For example, claims 1 and 3 of reference application A recites the steps of determining, negotiating, configuring, and converting, and claims 2, 4, and 5 recite voltage levels of 54-60 volts, digital voltage dividers, and power output exceeding 200 watts, respectively.  Similar reasoning may be applied to reference application B.  Furthermore, while some of the reference application claims do not explicitly recite a step of detecting, it is submitted that such detection is an obvious variant of the reference application claims.  Detecting the connection of a power source over USB is a well-known and conventional step practiced in the art, and it would have been obvious to one of ordinary skill in the art to employ a detection step before executing any functions related to a connected USB device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moritomo, U.S. Patent Application Publication No. 2019/0212795.
Regarding claim 1, Moritomo discloses: 
a multimode AC (Alternating Current) adapter configured to report supported outputs [Fig. 1: power supply apparatus 120; para. 0026: “Although a case in which the power supply apparatus 120 is an AC adapter (or an AC-USB adapter) that converts AC power into DC power will be exemplified in the first embodiment...”], wherein the supported outputs comprise a plurality of USB-PD (Universal Serial Bus Power Delivery) outputs [para. 0032: “In a case in which the connected power supply apparatus 120 is capable of executing USB PD communication…”], and wherein the supported outputs further comprise a high-power output of a voltage greater than voltages of the plurality of USB-PD outputs [Fig. 3, S308: second power]; and 
the IHS configured to: 
detect a coupling of the multimode AC adapter to a USB-C port of the HIS [para. 0036: “When the power supply apparatus 120 is connected to the connector 101 of the power receiving apparatus 100 via the USB cable, the PD communication unit 103 starts, in step S301, transmission/reception of information with the power supply apparatus 120 based on the communication protocol of the USB PD standard.”]; 
determine when the multimode AC adapter supports transmission of the high- power output to the USB-C port [Fig. 3, S306: authentication is OK, proceeds to S307]; 
negotiate aspects of the high-power output by the multimode AC adapter via the USB-C port [S307: request second power]; 
configure a power circuit of the IHS for converting the negotiated high-power output [Fig. 1: power receiving circuit 104; para. 0033: “The power receiving unit 104 controls the power received from the power supply apparatus 120 based on an instruction from the PD communication unit 103.”; and 
convert, using the configured power circuit, the negotiated high-power output received via the USB-C port to an input utilized by the IHS [para. 0046: “Next, the PD communication unit 103 proceeds to step S308. In step S308, the power receiving unit 104 performs control, under the control of the PD communication unit 103, so that power received from the power supply apparatus 120 will be equal to or lower than the second power. A case in which control is performed to set the current value to be received from the power supply apparatus 120 to 1A or less will be exemplified here.”].
	Regarding claim 8, Moritomo discloses the system of claim 1, and also the controller executing instructions to carry out the functions of the claimed system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moritomo et al., U.S. Patent Application Publication Nos. 2020/0004308 and 2021/0349511, share a common inventor with the primary reference applied to the rejection of the claims based 35 U.S.C. 102(a)(2), and are directed towards USB-PD based systems.
Jackson et al., U.S. Patent Application Publication No. 2012/0318738, discloses a system for delivering power over USB-C using a high voltage operation that exceeds 20 V [Fig. 3, 4].
Chong et al., U.S. Patent Application Publication No. 2018/0102645, discloses a system that receives power over a plurality of connections, including several USB ports, wherein a voltage divider is coupled to the received power signals [Fig. 5].
[Fig. 2 and 3].
Reddy, U.S. Patent Application Publication No. 2013/0339757, discloses a system that selectively provides a supplemental power mode for charging a battery of a portable device based on a detection of an AC adapter capability [Fig. 3].
Lam et al., U.S. Patent Application Publication No. 2011/0239008, discloses an adapter that provides a USB hub and power converter, and couples to a device using a combined USB and power connector [Fig. 2, 3, 9].
The following references share a common inventor with current application and are relevant to the subject matter of the current application.
Sultenfuss et al., U.S. Patent Application Publication Nos:
2021/0232193
2021/0232196
2021/0232202
2021/0234393
2021/0234402
2021/0232526
2018/0375357

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov